internal_revenue_service department of the treasury uniform issue list washington dc i cs told or rite tek contact person krekkeek rhee rekkrekrekkkkkekrerkeekekere erk keke ri rerereree kekeekerkerekekeeekrekkkeek telephone number gaxexkkkkeee in reference to op e ep t attn kexkekkekeekeke kkrekkker kee ree rerer date nov g legend state a rrekekeree employer m kkk kr kk kkk kkk eee eekreeeekeeerer kekrkeekkekerekreeekeeeekreerkerkekekekrkkk kekkereeererekrereeerkererkekekeke kkekekkekkekrrerkekekekkkrkkrkkk kkreekeeerekekerrrerrekrerekkke plan x ss rr kkkekekekrkrkekrkkrerekerkeekkkekee kekekeeekekrekrekrerekerkrerkekkekk ordinance oo ori or iiit rii iii ok kok hri rii kiki kerikeri kaki kirk rick fi io i foi ir i tor torii tor rik rick a ke kak ordinance p ri iii iii iii roi ik rra k ear ikke rk ike reiki riker re kk fir tor i tor i tor tor iir rr iir kirk ik ik hrk keke eere eker ere re code cc skk kkekeeekrkekerekkekerekkeee program r so rkkkkkkerekekekeerer program ss ekrkkkekekkekekrerkerekkekek program t ss rkkekrkekekerekkekkkekkekekkkek form f rrr ker kr kek kkk ei kek kek ladies and gentlemen this letter is a request for a letter_ruling dated kxk ekexkkekk as supplemented by letters dated kkkkkkkkkkr and kkkkkkekkkkkkkekkk submitted on in response to sdollar_figure i hk kirk kiki kiki ek riker eek kirke ikke re kr kee kerr kererkereek your behalf by your authorized representative concerning the federal tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer m is a political_subdivision of state a employer m established maintains and administers plan x defined benefit retirement_plan plan x gualify under sec_401 of the code is intended to a all participants in plan x are required to contribute a specified percentage of their compensation to plan x and employer m ordinance o incorporated in code c required contributions and pay them to plan xx is required pursuant to the provisions of to pick up these plan x provides that when a participant terminates and upon receipt of these such refunds are taxable or employment the participant may under certain circumstances receive a refund of employee contributions previously made to plan x refunded contributions the employee’s benefits for service credits are forfeited nontaxable depending upon whether or not the refunded amounts were previously paid to plan x on or otherwise plan x also provides that if the former employee is subsequently rehired by employer m employee may elect to redeposit an amount equal to any contributions that have previously been refunded plus interest program r electing to make a redeposit allows an employee to buy back prior service canceled upon the employee’s earlier termination of employment a redeposit must be made within a three year period and the repayment must be completed prior to retirement repayment may be made in employee’s installment payments are made through monthly payroll deductions on an after-tax basis a lump sum payment or by installment payments an a pick up basis the pursuant to plan x employees may also elect to purchase certain permissive_service_credit program s such as time spent on certain active military service certain prior service or public service and representative service as a labor_organization representative by paying the employee contribution that would have been due for that period if the employee had been an active employee of employer m plus interest not pyoesisbvi4 keke ekkkeeke keke ker eere kerr keke kekekkeeere rr ekekeerekrereer in addition in the past employees were permitted to make their mandatory_contributions to plan x at a reduced_rate they were allowed to make up the difference program t between the contributions at the full rate and contributions at the reduced_rate before the date of retirement now the employees are no longer permitted to contribute at a reduced_rate all employees are required to make mandatory_contributions at the full rate however those employees who elected to contribute at a reduced_rate in the past may elect to make up any shortage in their account by either making a lump sum payment to plan x or through monthly payroll deductions in order to permit the pick up of the above- s or t contributions made through described programs r payroll deductions employer m proposes to enact ordinance p this ordinance designates such payroll deduction contributions as are made pursuant to a binding irrevocable payroll deduction authorization between the employee and employer m to have such amounts picked up being picked up by employer m and paid_by employer m with the employee having no option of receiving such picked-up amounts directly instead of having such amounts contributed to plan x the contributions so picked up shall be treated as employer contributions in the same manner as the mandatory employee contributions picked up under ordinance oo as employer m will use form f in conjunction with s and t contributions this form which is to be signed proposed ordinance p to effect the pick up of the programs r by the electing employee and employer m states that the employee authorizes the deduction from salary for pick up purposes and understands that this authorization is binding and irrevocable the employee acknowledges in the form that plan x will not accept direct payment from the employee while the authorization is employee from revoking the pick up election by making direct payments to plan x which the payroll deductions will be made and the dollar amount of the deductions are designated on this form in effect this precludes the the number of months during oe i g kkk ikk ii rik kek kkk ieee iee kk eker eere ree keke eer ee kkeerker based on the aforementioned facts and representations you have requested the following rulings that mandatory annual employee contributions which are picked up and paid_by employer m satisfy the requirements of sec_414 of the code and thus constitute employer contributions which are excludable from the gross_income of the employees until paid or distributed that contributions by payroll deductions pursuant to form f under programs r contributions under sec_414 of the code and will be treated as employer contributions s and t qualify as picked up that pick-up contributions under programs r are made on a pre-tax basis and do not constitute gross_income of the electing employees for the year in which the pick up is made or until such time as they are distributed to the employees or their beneficiaries s and t that the pick-up contributions under programs r and t are excludable from the employees’ wages for purposes of federal_income_tax withholding in the taxable_year in which they are contributed s sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing where the employing unit picks up the contributions revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up and pay the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 of the code the school district’s picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to such picked-up contributions the revenue_ruling a ce uv a 'y kiki kiki kier keke eer eek ere ee eee keke kerr ker eee keeerekk further held that the school district’s picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revenue provide guidance as to ruling c b whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have the option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan in revrul_87_10 c b the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in the present case ordinance o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer m will pick up and pay the mandatory_contributions to plan x on behalf of the employees and in lieu of contributions by the employees and that no employee will have the option of receiving the amounts in cash instead of having them contributed to plan xx also in the case at hand with respect to s and t the provisions of in conjunction with provisions of contributions under programs r proposed ordinance p form f satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer m will make the contributions to plan x on behalf of the employees and in lieu of contributions by the employees and that no employee will have the option of receiving the amounts in cash instead of having them contributed to plan xx l9ghlev kkk kee kek keke k eker ree eer erk ere eer eek ere ree rkekkek further the proposed pick-up election agreements of employees by means of form f will be implemented so as to specify the designated pick up contributions as such before the period to which such contributions relate in order to exercise any of the above elections s and t employees must sign form f under programs r authorizing a payroll deduction in a specific amount for a certain number of pay periods as a condition to making such an election the employee is required to execute an agreement making such an election irrevocable accordingly based on the above facts and representations we conclude that the mandatory annual employee contributions which are picked up and paid_by employer m to plan x satisfy the requirements of sec_414 of the code and thus constitute employer contributions which are excludable from the gross_income of the employees until paid or distributed the contributions by payroll deductions pursuant to form f under programs r contributions under sec_414 of the code and will be treated as employer contributions s and t qualify as picked up the pick-up contributions under programs r are made on a pre-tax basis and do not constitute gross_income of the electing employees for the year in which the pick up is made or until such time as they are distributed to the employees or their beneficiaries and t s the mandatory annual employee contributions picked up by employer m and the pick-up contributions under programs r and t are excludable from the employees’ wages for purposes of federal_income_tax withholding in the taxable_year in which they are contributed s with respect to the pick up of mandatory employee contributions ruling sec_1 and are effective from the date ordinance o was implemented with respect to the elective contribution pick up programs programs r ruling sec_2 and apply only if the effective date for the commencement of any proposed pick up as specified in proposed ordinance p cannot be any earlier than the later of the date ordinance p is signed or the date ordinance p is put into effect and t s p o e a t s e sec_4 whoa bkk kk ikk hr kk kirk ik ik iki riki kk iri reet iiia iiia eee erk er kk these rulingsare based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours john g riddle jr chief employee_plans technical branch enclosures deleted copy of the letter notice
